Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the applicant’s communication filed on 03/29/2022, wherein: Claims 1-20 are pending.  Claims 1-12 and 15-20 have been amended.  
Note:
 2.	Independent claims 1, 10 and 15 as a whole include limitations (similar limitations that are in co-pending patent 10,861,037 B1) that define over prior art of record.  However, claims 1-20 are rejected under nonstatutory double patenting below.  Also, claims 10-20 are rejected under 101 below. 
	Rejection under 101 for claims 1-10 has been withdrawn since the amended independent claim 1 as a whole recites a combination of limitations that has been found as significantly more.   However, rejections under 101 for claims 10-20 still maintain.  The Office respectfully suggest Applicant to further amend independent claims 10 and 15 to be similar with independent claim 1 (e.g., receiving behavior data from all the servers (a social media sever, a retailer server, a sport streaming server, a gaming server, and a content server); and wherein the behavior data comprises data from all of the servers (a social media sever, a retailer server, a sport streaming server, a gaming server, and a content server) in order for 101 to be reconsidered.      

Double Patenting
3.	Claims 1, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 10, 15 and 21 of U.S. Patent 10,861,037 B1.  Further, 1, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 9 and 17 of the co-pending application 17/104,904:
 
Instant Application: 17/104,999
Co-pending Patent US 10,861,037 B1
Co-pending application: 10/104,904
Claims 1, 10 and 15: A method comprising: 
establishing, by a computing device, communications with a social media server, a retail server, a sport server, a gaming server, and a content server;





















receiving, by a computing device, behavior data associated with one or more users of a user account, wherein the behavior data comprises one or more of: social media behavior data from a social media server, purchase history data from a retail server, streaming live match participation data from a sport streaming server, gaming behavior data from a gaming server, or content viewing history data from a content server; 





inputting, by the computing device and into a machine learning model, the behavior data, wherein the machine learning model is configured to identify, from the behavior data and from one or more probability value boost conditions, a probability value boost; 





receiving, by the computing device and from the machine learning model, information indicating the probability value boost; 







based on receiving a selection, associated with the user account, of a common item, generating, by the computing device, a random probability value using a random probability generator; 

updating, by the computing device and based on the probability value boost, the random probability value; and 

causing, by the computing device and based on a comparison of the updated random probability value with an acquisition value of a rarer version of the common item, display of a user interface indicating that the rarer version of the common item is available to the user account. 

Claims 1, 10, 15 and 21: A system comprising: a network; a loot server; at least one social media server configured to transmit, to the loot server and via the network, social media behavior data associated with a user account; at least one retail server configured to transmit, to the loot server and via the network, purchasing history data associated with the user account; at least one streaming server configured to transmit, to the loot server and via the network, streaming history data associated with the user account; and at least one gaming server configured to transmit, to the loot server and via the network, gaming behavior data associated with the user account, wherein the loot server comprises one or more processors and memory storing instructions that, when executed by the one or more processors, cause the loot server to: 

store (a) a loot score rules database having loot score rules defining loot scores associated with activities associated with the user account, (b) a common item database having common items available for selection, and (c) a loot item database having loot items associated with the common items and at least one of a plurality of loot classes; 


receive (a) the social media behavior data from the at least one social media server, (b) the purchasing history data from the at least one retail server, (c) the streaming history data from the at least one streaming server, and (d) the gaming behavior data from the at least one gaming server; 












input, into one or more machine learning models, (a) the social media behavior data, (b) the purchasing history data, (c) the streaming history data, and (d) the gaming behavior data, wherein the one or more machine learning models are configured to identify, from (a) the social media behavior data, (b) the purchasing history data, (c) the streaming history data, and (d) the gaming behavior data, one or more loot score events satisfying one or more loot score rules from the loot score rules database; 

receive, from the one or more machine learning models, information indicating the one or more loot score events; 

generate, based on the information indicating the one or more loot score events, loot scores; 

receive, from a computing device associated with the user account, data indicating a request for a first common item from the common item database; 


in response to receiving the data indicating the request, generate, by using a random number generator, a random probability value for selecting a first loot item from the loot item database and associated with the first common item; 

generate, based on the random probability value and the loot scores, an updated probability value for selecting a first loot item from the loot item database; 

generate, based on a determination that the updated probability value satisfies an acquisition value of a loot class of the first loot item, a user interface comprising information indicating a selection of the first loot item from the loot item database; and 

send, to the computing device associated with the user account, the user interface comprising the information indicating the selection of the first loot item from the loot item database, wherein sending the user interface comprising the information indicating the selection of the first loot item from the loot item database causes the computing device associated with the user account to display the user interface comprising the information indicating the selection of the first loot item from the loot item database.

Claims 1, 9 and 17:
A system comprising: a gaming server; and a loot server comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the loot server to: maintain an item database comprising: a plurality of common items; one or more rarer versions of each of the common items; and acquisition values associated with the rarer versions; 































receive behavior data associated with one or more users associated with a user account, wherein the behavior data comprises one or more of: social media behavior data from at least one social media server, purchase history data from at least one retail server, streaming live match participation data from at least one sport streaming server, gaming behavior data from the gaming server, or content viewing history data from at least a content server; 

identify one or more loot score events, wherein identifying the one or more loot score events comprises: 

inputting the behavior data into a machine learning model configured to identify, from the behavior data, the one or more loot score events; and 














receiving, from the machine learning model, information indicating the one or more loot score events; 

update, based on the one or more loot score events, a loot score associated with the user account; 









based on receiving a selection, associated with the user account, of a first common item from the item database, generate a random probability value using a random probability generator; 

generate an updated probability value based on the random probability value and the loot score; and



 cause, based on a comparison of the updated probability value with an acquisition value of a rarer version of the first common item, display of a user interface indicating that the rarer version of the first common item is available to the user account.





In summary, Claims 1, 10, 15 and 21 of U.S. Patent 10,861,037 B1 teach all the features of claims 1, 10 and 15 of the instant application as indicated in the table above.  Although claims 1, 10, 15 and 21 of U.S. Patent 10,861,037 B1 has additional features (bold limitations above) such as {"system comprising: a network; a loot server; at least one social media server configured to transmit, to the loot server and via the network, social media behavior data associated with a user account; ……. wherein the loot server comprises one or more processors and memory storing instructions that, when executed by the one or more processors, cause the loot server to: 
store (a) a loot score rules database having loot score rules defining loot scores associated with activities associated with the user account, (b) a common item database having common items available for selection, and (c) a loot item database having loot items associated with the common items and at least one of a plurality of loot classes; generate, based on the information indicating the one or more loot score events, loot scores; receive, from a computing device associated with the user account, data indicating a request for a first common item from the common item database; and send, to the computing device associated with the user account, the user interface comprising the information indicating the selection of the first loot item from the loot item database, wherein sending the user interface comprising the information indicating the selection of the first loot item from the loot item database causes the computing device associated with the user account to display the user interface comprising the information indicating the selection of the first loot item from the loot item database”}; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 10, 15 and 21 of U.S. Patent 10,861,037 B1 the to arrive at the claims 1, 10 and 15 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
Similarly, Claims 1, 9 and 17 of the co-pending application 17/104,904 teach all the features of claims 1, 10 and 15 of the instant application as indicated in the table above.  Although claims 1, 9 and 17 of the co-pending application 17/104,904 has additional features (bold limitations above) such as {“A system comprising: a gaming server; and a loot server comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the loot server to: maintain an item database comprising: a plurality of common items; one or more rarer versions of each of the common items; and acquisition values associated with the rarer versions; and identify one or more loot score events, wherein identifying the one or more loot score events….”}; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of 1, 9 and 17 of the co-pending application 17/104,904 the to arrive at the claims 1, 10 and 15  of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Rejection under 35 U.S.C. 112, second paragraph for Claims 1-20 have been withdrawn since Applicant has amended the independent claims 1, 10 and 15.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  	

5.	The claimed invention (Claims 10-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps 2-7 of receiving behavior data associated with a user account  (step 2); inputting into a learning model, the behavior data  (step 3); receiving from the learning model, information indicating a probability value boost (step 4); based on receiving a selection, associated with the user account, of a common item, generating a random probability value using a random probability generator (step 5); updating based on the probability value boost, the random probability value (step 6); and causing, based on a comparison of the updated random probability value with an acquisition value of a rarer version of the common item, display to the user indicating that the rarer version of the common item is available to the user account (step 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
In addition, claim 15, part of step 5 of “based on receiving a selection, associated with the user, of a common item” and part of step 7 “comparison of the updated random probability value with an acquisition value of a rarer version of the common item” mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the received user selection in order to associate a common item with the user.  Further, the human being can observing/evaluating/comparing the updated random probability value with an acquisition value of a rarer version of the common item in order to determine if the user is qualified for the rarer version of the common item.  
Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a computing device, a machine learning model) to perform abstract steps 2-7 mentioned above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a computing device, a machine learning model).  Further, the additional step/limitation 15 of “establishing, by a computing device, communications with a social media sever, a retailer server, a sport streaming server, a gaming server, and a content server” is merely recited as high level of generality and/or general link to technological environment; thus is not significantly more than the identified abstract idea.  Specifically, “a social media server, a retailer server, a sport streaming server, a gaming server, a content server) are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus is not significantly more than the identified abstract idea.  Next, the steps 2 and 4 of “receiving, by the computing device and via the communications, behavior data associated with a user account”, and “receiving, by the computing device and from the machine learning model, information indicating probability value boost” are merely receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Furthermore, the last step of “causing….., a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer component (i.e., a computing device, a machine learning model) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 15 (step 2B):  The additional element in claim 15 (i.e., a computing device, a machine learning model) is/are recited at a high level of generality and/or are recited as performing generic computer functions and other machinery functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea. Further, the additional step/limitation 1 of “establishing, by a computing device, communications with a social media sever, a retailer server, a sport streaming server, a gaming server, and a content server” is merely recited as high level of generality and/or general link to technological environment; thus is not significantly more than the identified abstract idea.  Specifically, “a social media server, a retailer server, a sport streaming server, a gaming server, a content server) are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus is not significantly more than the identified abstract idea.  Next, the steps 2 and 4 of “receiving, by the computing device and via the communications, behavior data associated with a user account”, and “receiving, by the computing device and from the machine learning model, information indicating probability value boost” are merely receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Furthermore, the last step of “causing….., a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
When reevaluating the additional elements/additional steps 2 and 4 of “receiving……”; “receiving……”, and step 7 of “causing…., display……” mentioned above, these steps/additional elements are also well-understood, routine and conventional activities.  The use of generic computer to receive data/receive information and transmit data/display data/send data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claim 10: Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, method claim 10 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons/similar reasons as the method claim(s) 15. The components (i.e. a computing device, machine learning model, user interface) described in independent claim 10 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.
Dependent claims 11-14 and 16-20 are merely add further details of the abstract steps/elements recited in claims 10 and 15, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-14 and 16-20 are also non-statutory subject matter. 
Response to Arguments
6.	Claims 1, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 10, 15 and 21 of U.S. Patent 10,861,037 B1, and over claims 1, 9 and 17 of the co-pending application 17/104,904.  The Office respectfully submits that this double patenting has been maintained since a terminal disclaimer has not been received by the Office.
Further, rejection under 35 U.S.C. 112, second paragraph for Claims 1-20 have been withdrawn since Applicant has amended the independent claims 1, 10 and 15.
In addition, again rejection under 101 for claims 1-10 has been withdrawn since the amended independent claim 1 as a whole recites a combination of limitations that has been found as significantly more.   However, rejections under 101 for claims 10-20 still maintain.   Applicant’s arguments regarding 101 (for claims 10-20) have been fully considered but are not persuasive.  The Office respectfully suggest Applicant to further amend independent claims 10 and 15 to be similar with independent claim 1 (e.g., receiving behavior data from all the servers; and wherein the behavior data comprises data from all of the servers) in order for 101 to be reconsidered.  
7.	Examiner notes and responding back to Applicant’s regarding 101 rejection on pages 11-19 of the Applicant’s responses:  
A. Examiner notes:  
The Office respectfully submits that on pages 11-18, Applicant mainly argued using independent claim 1.  However, 101 rejection for claim 1 has been dropped.  On page 18, Applicant indicates independent claims 10 and 15 are similar to independent claim 1; however, the amendment in independent claims 10 and 15 are not similar with the amendment in independent claim 1.  For example, independent claim 1 recites “establishing, by a computing device, communications with a social media server, a retail server, a sport streaming server, a gaming server, and a content server; receiving, by the computing device and via the communications, behavior data associated with one or more users user devices of a user account, wherein the behavior data comprises one or more of: social media behavior data from the social media server, purchase history data from the retail server, streaming live match participation data from the sport streaming server, gaming behavior data from the gaming server, and content viewing history data from the content server”.   As can be seen, the behavior data are received from all of the servers (e.g., a social media server, a retail server, a sport streaming server, a gaming server, and a content server).  
	Whereas amended independent claim 10 recites “establishing, by a computing device, communications with a sport streaming server and a gaming server; receiving, by the computing device and via the communications, behavior data of the individuals other than users associated with a user account, wherein the behavior data comprise data from at least one of the sport streaming server or a the gaming server”.  In here, even though the claim recites establishing stablishing, by a computing device, communications with both a sport streaming server and a gaming server but behavior data is received from only one of the servers (e.g., the sport streaming server or a the gaming server).   Therefore, this is different with independent claim 1.  The Office respectfully submits that a server (streaming server or the gaming server) that is recited as “communication” with the computing device but “behavior data” is not received from is considered as “extra-solution activity”.  See MPEP 2106.05(g); wherein indicates “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”.  Furthermore, the additional elements (streaming server or the gaming server) is/are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus are not significantly more than the identified abstract idea.
	Similarly, amended independent claim 15 recites “establishing, by a computing device, communications with a social media server, a retail server, a sport streaming server, a gaming server, and a content server; receiving, by the computing device and via the communications behavior data associated with the a user account”.  Here, even though the claim recites establishing stablishing, by a computing device, communications with a social media server, a retail server, a sport streaming server, a gaming server, and a content server, the claim 15 is silent from which servers, the behavior data associated with the user account are received from?  Therefore, this is different with independent claim 1.  The Office respectfully submits that the servers (a social media server, a retail server, a sport streaming server, a gaming server, and a content server) that are recited as “communication” with the computing device but “behavior data” is not received from is considered as “extra-solution activity”.  See MPEP 2106.05(g); wherein indicates “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”.   Furthermore, the additional elements (a social media server, a retail server, a sport streaming server, a gaming server, and a content server) is/are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus are not significantly more than the identified abstract idea.
B.  Responding back to Applicant’s regarding 101 rejection:
	On pages 12-13, Applicant mainly argued: “A. Step 2A, Prong I of the Alice/Mayo test………. 1. Features of claim 1 are not directed to certain methods of human activity……Applicant submits that the features in claim are not directed to any subgroupings of the “certain methods of organizing human activity” grouping such as “commercial or legal interactions” and “managing personal behavior or relationships or interactions between people.” For example, claim 1 recites “establishing ... communications with a social media server, a retail server, a sport streaming server, a gaming server, and a content server,” “receiving, ... via one or more of the communications, behavior data associated with one or more user devices of a user account,” “inputting, ... into a machine learning model, and for determining a probability value boost, the behavior data,” “receiving, .... from the machine learning model, information indicating the probability value boost,” “generating .... a random probability value using a random probability generator,” and “causing ... display of a user interface indicating that the rarer version of the common item is available to the user account” (emphasis supplied). Claim 1 is directed to a computing system establishing communications with social media servers, retail servers, streaming servers, and gaming servers, receiving data via the communications, and based on the data, displaying information about a rare item…..  2. Features of claim 1 cannot be practically performed in a human mind…….  The Applicant submits that the features of claim 1 cannot be practically and entirely performed in the human mind. A human mind cannot mentally establish the communications with the different servers and cannot receive data indicating a selection of a common item or cause display of user interfaces indicating selections of rarer versions of the common item. Therefore, the features recited in claim 1 cannot be performed by a human mind. Therefore, amended independent claim 1 does not recite “mathematical concepts,” “certain methods of organizing human activity,” or “mental processes.” Rather, amended independent claim 1 recites a series of steps in which, inter alia, communications are established with a social media server, a retail server, a streaming server, and a gaming server, data associated with user devices are received from the various server, the data from the various servers is input into machine learning models to identify probability value boost, and based on the probability value boost, a user interface comprising information indicating rarer versions of a common item are displayed”.
	The Office’s response:  However, in claim 15, the Office respectfully submits that that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above. 
What Applicant are referring to (e.g., “receiving, ... behavior data associated with one or more users…..,; “inputting, ... into a learning model, and for determining a probability value boost, the behavior data”;  “receiving, .... from the learning model, information indicating the probability value boost; and “generating .... a random probability value…….) are abstract idea.  The additional elements (e.g., a computing device/the computing device, a machine learning model) are merely used as a tool to implement/apply the identified abstract idea; thus is not significantly more than the identified abstract idea.  Please see details under 101 rejection above.    
	Further, looking at Applicant argument, the claimed feature/limitation that was called/classified as additional limitation (e.g., establishing, by a computing device, communications with a social media sever, a retailer server, a sport streaming server, a gaming server, and a content server) under step 2A prong II by the Office are used to argue by the Applicant as “not abstract idea”.  The Office never said this limitation is abstract idea.  Again, this additional limitation is not abstract idea and it is treated as an additional limitation under step 2A prong II.  However, this additional limitation is not significantly more than the identified abstract idea.  As indicated above, in claim 15, even though the claim recites establishing stablishing, by a computing device, communications with a social media server, a retail server, a sport streaming server, a gaming server, and a content server, the claim 15 is silent from which servers, the behavior data associated with the user account are received from?  Therefore, this is different with independent claim 1.  The Office respectfully submits again that the servers (a social media server, a retail server, a sport streaming server, a gaming server, and a content server) that are recited as “communication” with the computing device but “behavior data” is not received from is considered as “extra-solution activity”.  See MPEP 2106.05(g); wherein indicates “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”.   Furthermore, the additional elements (a social media server, a retail server, a sport streaming server, a gaming server, and a content server) is/are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus are not significantly more than the identified abstract idea.
	Again, the Office suggested Applicant to further amend claims 15 and 10 to be similar with claim 1 in order for 101 rejection to be reconsidered.  
On pages 13-14, Applicant argued: “B. Step 2A, Prong II of the Alice/Mayo test…….. Even assuming, without conceding, that claim 1 could be construed to relate to the alleged abstract idea, claim 1 describes a unique and practical implementation that provides a more realistic measurement of a user device’s engagement with various platforms. See MPEP 2106.05(a). For example, as discussed in Applicant’s specification, “existing computing systems employed by businesses to increase consumer engagement may ... take purchase histories of the consumers into account. However, in order to do a more comprehensive study of the consumer’s engagement with the brand of the business, the consumers’ activities in other platforms external to the business may need to be taken into account ... Analyzing consumer behavior in other platforms may require following use of different hardware devices, different networks, different software applications, and services, etc.” Specification, para. [04].”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to (e.g.,….. in order to do a more comprehensive study of the consumer’s engagement with the brand of the business, the consumers’ activities in other platforms external to the business may need to be taken into account…) are abstract idea and/or a solution of abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Next, Applicant asserted above “Analyzing consumer behavior in other platforms may require following use of different hardware devices, different networks, different software applications, and services”.  However, these underlined features are not specifically reflected in claims 10 and 15. 
Further, the Office respectfully submits that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 15, the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and Generally linking the use of the judicial exception to a particular technological environment or field of use.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
On page 15, Applicant further argued: “The features of claim 1 describe a practical application that addresses such problems. For example, claim 1 recites a computing device establishing communications with various platforms, such as a social media server, a retail server, a sport streaming server, a gaming server, and a content server. Via these established communications, the computing device automates tracking a user device’s activities across the different platforms and identifying relevant metrics that indicate the user device’s level of engagement with the platforms in a single location that otherwise would not have been available or possible with existing technologies. Specification, paras. [50], [108- 110]. Specifically, the method recited in claim 1 also recited inputting the data received from the different platforms into machine learning models that can analyze different types of data tracked automatically at the various platforms and determine the user device’s overall level of engagement across the platforms. Specification, for example, at inter alia, paras. [131], [155], [162], [165], [170], [172].”
The Office’s response:   However, the Office respectfully submits that what Applicant are referring above {e.g., establishing communications with various platforms, such as a social media server, a retail server, a sport streaming server, a gaming server, and a content server. Via these established communications, the computing device automates tracking a user device’s activities across the different platforms and identifying relevant metrics that indicate the user device’s level of engagement with the platforms in a single location that otherwise would not have been available or possible with existing technologies……..  inputting the data received from the different platforms into machine learning models that can analyze different types of data tracked automatically at the various platforms and determine the user device’s overall level of engagement across the platforms} are not specifically reflected in claims 10 and 15.  Again, the Office suggested Applicant to further amend claims 15 and 10 to be similar with claim 1 in order for 101 rejection to be reconsidered.    
On pages 15-16, Applicant further argued: “The 2019 Examples states that claim 1 of Example 42 “as a whole recites a method of organizing human activity ... that allows for users to access patients’ medical records and receive updated patient information in real time from other users.” 2019 Examples at pg. 18. The 2019 Examples affirms that the claim, as a whole, integrates the abstract idea of organizing human activities into a practical application. Specifically, the additional elements (e.g., storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users), even if deemed as extra solution activities, recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format. /d. Thus, claim 1 of Example 42 was found eligible because it is not directed to the recited judicial exception.”.  
The Office’s response:  However, the Office respectively submits that in Example 42, the claim 1 as a combination as a whole integrates the identified abstract idea into a practical application because the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information (converted in to standardized format) that was input by a user in a non-standardized form to a standardized format (any format), automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).   Compared Example 42 with the claimed invention, the claim invention is merely collecting/receiving information, evaluating/analyzing information, inputting information to and outputting information from the learning model, updating information and displaying information via a generic computer (e.g., a computing device/the computing device, a machine learning model) without any specific improvement over prior art systems in a way like Example 42 does.   As the result, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention (claims 10 and 15) is similar with claim 1 of Example 42.    
On page 16, Applicant further argued: “Similar to claim 1 of Example 37 of the 2019 Examples, Applicant submits that the features in the Applicant’s claims, even if the Office alleges some of the features to be extra-solution activities or fall into one of the abstract idea groups, clearly integrates the claims into a "practical application” as a whole. In particular, Applicant’s claim features automate the tracking of a user device’s activities across different platforms and efficiently identify relevant metrics that indicate the user device’s level of engagement with the platforms through machine learning models that have not been available or possible with existing technologies.”
The Office’s response:  However, the Office respectively submits that the claims are not similar to example 37 in the Subject Matter Eligibility Examples.  In example 37, the claim as a whole integrates the mental process into a practical application because the claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.   Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.   In other word, in example 37, the processor  automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed.   Accordingly, applicant’s invention in example 37 provides a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use.  Thus, the claim is eligible because it is not directed to the recited judicial exception.  Compared the example 37 to the claimed invention, the claim invention is merely collecting/receiving information, evaluating/analyzing information, inputting information to and outputting information from the learning model, updating information and displaying information via a generic computer (e.g., a computing device/the computing device, a machine learning model) without integrating the mental process/abstract idea into a practical application as in Example 37.   As the result, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention (claims 10 and 15) is similar with Example 37.    
On pages 16-18, Applicant argued: “C. Step 2B of the Alice/Mayo test…….Just like the additional elements in Diamond and BASCOM, (i) establishing communications with various servers, such as a social media server, a retail server, a sport streaming server, a gaming server, and a content server, and (ii) inputting data from the various servers in machine learning models to determine probability boost value amounts to significantly more. This is because establishing communications with specific servers (e.g., the social media server, the retail server, the sport streaming server, the gaming server, and the content server) and using specific data from the recited specific servers to determine a specific value by specific machine learning models amounts to a non-conventional and non-generic arrangement that provides a technical improvement in the art of evaluating a user device’s combined level of engagements with the specific servers recited in claim 1. Therefore, Applicant respectfully submits that the combination of the claimed features in claim 1 is not well-understood, routine, or conventional.”
The Office’s response:  Applicant relies on Federal Circuit decision Bascom Global Internet Services in arguing the pending claims are patent-eligible; however, the Office respectively submits that Bascom Global Internet Services has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely collecting/receiving information, evaluating/analyzing information, inputting information to and outputting information from the learning model, updating information and displaying information via a generic computer (e.g., a computing device/the computing device, a machine learning model) without providing inventive concept/significantly more as in Bascom.  Viewed as a whole, even in combination, the above steps do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
On page 18, Applicant further argued: “…….If the Office insists that the features of claim 1 do not amount to a non-conventional and non-generic arrangement, the Office is requested to provide evidence that the combination of claimed features in the Applicant’s claims was well- understood, routine, or conventional activity widely prevalent or in common use in the relevant industry at the time of Applicant’s filing.” 
The Office’s responses: The Office respectfully submits that in step 2B under 101 rejection above, the Office already provided evidence {e.g., a citation to one or more of the court decisions discussed in MPEP 2106.05 (d)} as required by Berkheimer memo for additional elements/limitations that are treated as well-understood, routine, conventional activity. Again, See below.  
As indicated above under 101 rejection, in claim 15, the additional elements (i.e., a computing device, a machine learning model) is/are recited at a high level of generality and/or are recited as performing generic computer functions and other machinery functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea. Further, the additional step/limitation 15 of “establishing, by a computing device, communications with a social media sever, a retailer server, a sport streaming server, a gaming server, and a content server” is merely recited as high level of generality and/or general link to technological environment; thus is not significantly more than the identified abstract idea.  Specifically, “a social media server, a retailer server, a sport streaming server, a gaming server, a content server) are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus is not significantly more than the identified abstract idea.  Next, the steps 2 and 4 of “receiving, by the computing device and via the communications, behavior data associated with a user account”, and “receiving, by the computing device and from the machine learning model, information indicating probability value boost” are merely receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Furthermore, the last step of “causing….., a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
When reevaluating the additional elements/additional steps 2 and 4 of “receiving……”; “receiving……”, and step 7 of “causing…., display……” mentioned above, these steps/additional elements are also well-understood, routine and conventional activities.  The use of generic computer to receive data/receive information and transmit data/display data/send data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".  
Thus again, evidence {e.g., a citation to one or more of the court decisions discussed in MPEP 2106.05 (d)} has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. 
For the mentioned above reasons, rejections under 35 U.S.C. 101 for independent claims 10 and 15 still remain and/or given.  Dependent claims 11-14 and 16-20 are dependent of their base claims 10 and 15. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681